OFFICE OF THE Al-rORNEY GENERAL       OF TEXAS
                         AUSTIN




Eonomblo C. 9. HoClellan, ChUmen
Fbh  md 0-0 CarPlittee
~0~0  or R0pre8tkmtw08
Auatln, 'Percar
Dear sic:



                                                era   illundats
                                              ion or Texar above

                                          oont letter read-




                                     r that area 0r
                                     of be aoqulred
                         GtL-t      for th8 opera-
                        on the Red River beginning

                      mentioned dam la rapidly reaoh-
     ing l 8tQ0 in   it8 oonrtruotionvheroby Intpotind-
     etdwater8 have begun to a00UDIul4te.  A oonrlder-
     able part oi the volume of voter8 to be aooumulat-
     ed behind the dam will have boon impounded by
     the area during the 8wmner monthl. Thir dam
     ~111 budate a oonsldweble portion ot land in
Honorable 0. S. MoClellan, page 2


     the stste of Toxar a8 us11 a8 tho State           0r    Okla-
     how.
          'It ha8 been peVl0~8lp held by a deoroo Of
     the Supreme Court or the Pnlted State8 that the
     boundary botuoon Oklahoma and %xar  18 the south
     baXXkOr ROd RiVOr.
          9x1 thlr,oonneotlonin our oonrideration
     of the lbovo mnttoned bill, VI will thank you
     lr JOU all UldYer the rou0mg    qW8tiOILt
          "Will the 8outh bank Oi the lake On tho
     T@Xa8  8itb OOMtltUtO    the boundary line betuoon
     'faxor and OkhhW      OF U&u  the pXW8Mt 8OUth
     bank Of Rod Ri?er ~8ViOU81y     l8tabll8hed before
     th0 rormti0n 0r thi8 lake 8till remain the
     true boundary line oi Tourt’
          s             .
              . . . .
          The qUe8tiUU      prerented,   in   OLW opinion,    uaa    an8Y0P-
04 by the United Stat@8 SIlprenrr COUFt &II the 088e Oi state Of
OkhhOM    V. State or 2e34%8, 260 U. 8. 606, 67 fi.Ed. $28, 43
sup. ct. 221. Without revleuiag the 4istwy of the lltlga-
tion ia the oar0 of Oklahoma t* Toxaa, or the multitude or
qlWtiOlt8 r8i8od, it 18 lufSl0lent   to ltnto that tho loaatlon
or the boundary betuoen the tU0 8tate8 along Rod River Ya8 a
paramount  lorue.  In diaoushtg the qU88tiOn the OoUrt raid:
          '&IF OOXl~1U8ifUi 18 t&t th0 Out bMk 8longl
     the 8OUthel'lJ8140 Of th0 84     bed OOn8titUtie8
     tho 8OUth bank Or th0 rlVeP and thet the boundary
     18 on and along that bank at the mean level Of
     the water vhen it rcrrhor  tha bank without over-
     iloving it.
          “The boundary118 it va8 in 1821, whea the
     treaty becane OrrO0tiv0, ia the boundary 0r today,
     8ubjeOt to the right appllortlon0r the dootriner
     or lro8lon and aooretlon and or avul8fon to any
     intervsning ohanger. or thoao dootrlnes this
     Court reoently raid:
.




    mabk      C. 8. YoClellan, pago 3


               ir rottlod boyond th8 poarlbility oi
             “‘St
     d.flpUt@that Vher8 ruMlfIg 8trME8 8Cb the bound-
     arler batvoea Statei, thb aame rulo applioa a8
     bbtroon private proprlotorr,namely, that   when
     the bed 8~~4ahrnnrl are eMage by the aatural
     and gradual prwea8b8 lawn U rro810n urd Moro-
     tlOJL,tbr bOWIUy    fouf?~8 #O W;line 00~80    Of
        ltrormj rh.U* ZI‘the
     th e                                       8treaa   tram aq oauao,
     rutural or a&floial,                   8~ddonl.yleaver its old
     h o d~4 to ma l MW cm, br th8 prowa                          kaown
     u 8~ awlalaa, the reaalting 6h4ngb 0r                        skrnnrl
     m!ka ab obange of boundary, vhiah rIlpIla8 l.m
     thb 8dddb Or thb Old O~MJ&'      &k#UI8a8 Vc,
     wtbb88b~, 296 u. 8. 158, in.’
          IA l 8Ub8eQUmllttiOl'O0in th. 8ame oa8e randwbd
Haroh 12 1923. round la 261 u. ar 340, 43 Sup. Ct. 376, 67
L. Rd. 6&7, It was aaid:
               '¶'hl8eaU8ohwl~~&b~nhe~d
      tti     UPOJI OWt%h          QUbItiOA8,       Md   the COWt   hViill$
     OOMldbMd             thb I)-      Ud   maowed          it8 OOJ&~~~~OM
     p       gn o&loa       dolivorbd January            15, 1923 (260
         .    .     .
               ‘It   18    ordered, adjudged,%JJddeoPeedJ
               ‘1. Tho boundary betama thb State8 of
      OkhhOU         urd Text,         uhePe it      fO11W8   %hb OOUr8b
      of the Red River from the 100 th nsrlditm of
     VO8t      mgitUd0        Of
                       the 088tbrJJAbOundrrJOr th0
     State 0r oklahmaa, 18 port or the iatbraat~oaal
     boundary o8tablldMd by the treaty of l819 bo-
     twoen the Unltbd State8 and Spala, and 18 on and
     %bJJ& thb 8Outh bMk Of thrt FiVbF 88 the 8Ud8
     uiat.84 ia l&l, vhon the troaty beoame ofioo-
      tha, UYO a8 &rOlMftOr                      8t%tbd.
           ‘2. Hhbco latervenlng      8 IathatbMk
     ham       oaourred
                   throughtha natura
                                 -T   and gradual
        OWla. koWn 88 erosion and lc o r etla th
                                              n b
     roundar~ ha8 rollwed tho 0-j     but vh8re the
     8tre8m ha8 left it8 rooarr ohanael and made r0r
     it8bU 8a w OM through ldjawat up la bnd    yth e
Ea$orabk        0.   8.   loClollaa,      Moe 4


       prooora
       -_-     knwn F8 avul+4n~th* boundary
              -._                     - - ti8                        not
       roxtwea the mango, Dut na8 remunoa on uIQ along
       ;g;ez88 the 8OUthbUIkkfOFo   the change w-
             .
            "3. t&W., 8iZW@ 1811, tb Ph.? hr8 OUt 8
       8UlOlUhPjCPrdQitioA41ohuuu1t&OU&          went
       u~onthe      8OUth 8idela8oRh~V8y~     7    18x&d
       tm~tmir0   on that al-dahas beocu an irlad,
       the boundary         la al04       that   part     of the wuth
       b8e      88 tw0t0r0r~
                        lx.w v$ “;a b y & $ -& -m
                            Y!
       7100~~the northarrlytmk
       vhare by aoarotlm               Q uorlon         there have boea
       dmqwnt             ohanger Lo that bmk the boundmf
       &a ahanged 81th            them,

                *I). m   Wll.8 8tti8d in the ti8t tW0
       &mph       villti  equally rpplioabloto  rush
       l* ry      OOOUT lo.th0 rutumm
                Applying
                     the ruler a8lriddo1mbytheUnitedStato8
aup~~    court irr the oaao or OkUhoma to Texaa, aupro, it 1s
olear that unlerr the ohaw     in the river bank ooo~r8 thmugh
the natural and gradual prooe88ea knovn a8 oro81on md aooro-
tion t&t th. boundart b&iVMJl ths    tV0 8tJJte8rtull WMiJi
88 it vu  in 1821. lb oom8trwtlon    0r Cu~.Iron Km end tha
rubrequentlarpoundiag of the v8tecr abate the 488 vould not
oause a “n&tural and ~PUIUU’ ohaa&e 19 the bti,   but oa the
oontpary the transition                vould ooour bJ roa8on of an ga;t,“al
nndlrtiriohl    burlor             plaood in the rtroam tbro
genulty of manUn&    llndelrtho IrUle a8 thur s8tabl8bed,atty
                                                   T
ohan~o la the bank ot Rad River vhloh 18 not gmdual and
natural vlll not VOP&a ohngo in tha bounctuy betveon the
two at&em along uld    rive?.
           You ue thororwe advlaedt&t     the bouadawy betveea
Tour       Oklahoma along Rod River vi11 remain the 8uw aft-or
           ~4
the lreotion 0r the  Denlroa lbm a8 it va8 before, 8UbjOCt
only to th 0 lpplioatlonor the dootriacrr0r ero8ion And ah-
oration as lbova o%plaimd.
                                                             ‘loIW8 VOPy tWly